Citation Nr: 0834871	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-05 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral torn medial 
meniscus of the posterior horn of the knees.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied benefits sought on appeal.  The 
veteran, who had active service from May 2002 to July 2002, 
appealed that decision, and the case was referred to the 
Board for appellate review.


FINDING OF FACT

Bilateral torn medial meniscus of the posterior horn of the 
knees were not manifested during service and are not shown to 
be causally or etiologically related to service or to a 
service connected disability.


CONCLUSION OF LAW

Bilateral torn medial meniscus of the posterior horn were not 
incurred in or aggravated by active service, and are not 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated April 2004.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds; 444 F.3d 1328 (Fed. Cir. 2006).  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
addition, neither the veteran nor his representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, or have otherwise suggested the presence of any error 
or deficiency in the accomplishment of the duty to notify or 
duty to assist.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds; 444 F. 3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that VA's duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the veteran's appeal.  

The veteran contends that he has bilateral torn medial 
meniscus of the posterior horn of the knees that are either 
related to service or to his service connected stress 
fractures to the medial tibial plateau and shaft.  Under VA 
laws and regulations, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Furthermore, a disability 
which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service connection 
the record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between any current disability and the inservice disease or 
injury or a nexus to a service connected disability.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The veteran's service treatment records show that he suffered 
multiple stress fractures of the tibial shafts and plateaus 
while in service.  At the time the veteran was seen during an 
orthopedic consultation he report that he had no history of 
trauma.  The veteran was subsequently discharged from service 
due to the diagnosed stress fractures.

A July 2003 VA examination concluded that the veteran's 
stress fractures had healed.  The examiner commented that 
stress fractures are temporary situations in which evidence 
of severe stress like running causes superficial fractures 
which heal with rest, which is what happened in the veteran's 
case.  The veteran was also diagnosed as having bilateral 
tears of the posterior horns of the medial meniscus of the 
knees.  Similar diagnoses were reported at the time of a 
December 2004 VA examination.  At the time of the examination 
the veteran denied any actual trauma to his knees.

At the time of VA treatment in November 2006 the veteran 
reported that he had sustained an injury during service when 
an individual fell on him when falling down a stairway.  He 
stated that his left leg bent to his left side while his 
right leg bent behind him.  

A report of a VA examination performed in September 2007 
reflects that the veteran's claims file had been review in 
connection with the examination.  At that time the veteran 
reported that he had not sustained an injury during service.  
Following the examination the examiner expressed an opinion 
that the bilateral medial meniscus tears were less likely as 
not (less than a 50/50 probability) caused by or the result 
of service connected stress fractures.  The examiner 
explained that these were most probably related to obesity 
and noted the lack of an injury in service treatment records.

The RO requested an additional opinion regarding the etiology 
of the veteran's knee disorders and any possible relationship 
to his service connected bilateral stress fractures, and the 
veteran's claims file was reviewed.  Following this review, 
in an October 2007 report, the examiner concluded that it was 
not at least as likely as not that the menisci tears were 
either caused by or secondarily a result of the service 
connected stress fractures.  He explained that there was 
documented evidence of stress fractures during service and no 
evidence of menisci tears during service.  It was also noted 
that there was no trauma or injury to the knees during 
service, particularly of a rotational nature.  The examiner 
also stated that he was not personally aware of a known or 
anticipated causal or secondary relationship between the two 
disorders and was unable to find any hypothetical speculation 
in medical textbooks to that affect.  Consequently, the 
examiner concluded that the veteran had two unrelated 
conditions, although he did conceded that if further evidence 
were to arise of trauma to the veteran during service the 
preponderance of the medical evidence would support a service 
relationship.  

Based on this record, the Board concludes that service 
connection for bilateral torn medial meniscus of the 
posterior horn of the knees is not warranted.  There is no 
medical evidence that they were present during service and 
this fact was confirmed by the review of the medical evidence 
by the VA physician who review the medical evidence in 
October 2007.  The Board also observes that there is no other 
medical evidence that suggests that the meniscus tears were 
present during service or were in any other way related to 
service.  There is also no medical evidence that demonstrates 
that the bilateral torn medial meniscus of the posterior horn 
of the knees was in any way related to the service connected 
stress fractures.  This conclusion was also supported most 
recently by the VA physician who reviewed the medical 
evidence in October 2007.  In addition, there is no medical 
other medical evidence that in any way suggests that the 
bilateral meniscus tears were related to the service 
connected stress fractures.  Consequently, the Board finds 
that the medical evidence is against the claim for service 
connection.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's bilateral meniscus tears had 
its origin during service or are related to the service 
connected stress fractures in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service or to a service connected disability, a 
grant of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his bilateral meniscus 
tears and service or to the service connected stress 
fractures by way of correspondence from the RO to him, but he 
has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the bilateral meniscus 
tears and an injury, disease or event in service or to  the 
service connected stress fractures.  While the veteran is 
clearly of the opinion that his bilateral meniscus tears are 
related to service or to the service connected stress 
fractures, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for bilateral torn medial meniscus of 
the posterior horn of the knees is not established. 


ORDER

Service connection for bilateral torn medial meniscus of the 
posterior horn of the knees is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


